           Case 1:18-cv-00713-LGS Document 84 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :   18 Civ. 713 (LGS)
                            -against-                         :
                                                              :   ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on June 3, 2020, the parties made an oral application during pro se

Plaintiff’s deposition for immediate resolution of a dispute, pursuant to Individual Rule II.B.1,

and a telephonic discovery conference was held. For the reasons stated at the conference, it is

hereby

         ORDERED that pro se Plaintiff shall file a signed written statement by June 8, 2020,

confirming her position that the two unnamed individuals referenced in paragraph 8 of the

Second Amended Complaint (Dkt. No. 58, ¶ 8) are not related to the incident that is the subject

of her claim. Provided that she does so, she need not provide discovery pertaining to these two

individuals. It is further

         ORDERED that, by June 4, 2020, Defendant shall email a copy of this Order to pro se

Plaintiff and file proof of service on the docket.


Dated: June 4, 2020
       New York, New York
